Title: General Orders, 14 December 1781
From: Washington, George
To: 


                        
                            Head Quarters Philadelphia Friday December 14 1781
                        
                        By the United States in Congress Assembled. Resolved
                        That in future no particular Warrants issue infavor of any officers in Actual Service in the Line of any
                            State for Pay or Subsistence but that at all times they draw their Pay and Subsistence with the regiment to which they
                            respectively belong from the Paymaster of such regiment.
                    